Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-27, 29, 32-39, 41 and 42 are pending in the application. Claims 1-12, 14, 15 and 17-23 are allowed. Claim 16 is rejected. Claims 41 and 42 are objected to. Claims 13, 24-27, 29 and 32-39 are withdrawn from further consideration.

Election/Restrictions
It is noted that an interview summary is appended to the instant Office Action where the Examiner proposed certain changes to Applicant’s Representative to address what would have been indefiniteness issues in claims 29 and 32-35 regarding reference to “N” in certain claims as a variable and the fact that claim 35 would appear to encompass subject matter not embraced by its parent claim. These proposals were predicated on Applicant’s request for “rejoinder” on page 20 of the response February 2nd, 2021. As noted in MPEP 821.04: “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.” Despite the fact that the instant situation would not be a formal rejoinder situation since the instantly examined claims are directed to devices and the withdrawn claims are directed to small molecules, the Examiner considered Applicant’s request for “rejoinder” since if the limitations found in the examined claims (in particular those directed to the structure of the compounds) would apply equally to the withdrawn claims, patentability of the withdrawn claims could be determined with nominal additional search and consideration. In the per se the prior art depicts structures such as the following on page 70:

    PNG
    media_image1.png
    265
    600
    media_image1.png
    Greyscale
.
While the structure above is depicted for the purposes of calculations, the prior art (and in general any reference that discloses polymeric structures having a halo-substituted benzothiophene or the like) prepares the polymer from monomers where during the course of the reaction, a person having ordinary skill in the art would recognize that intermediates having only a few monomers connected would exist and would fall within the formal definitions of formula B. Therefore, despite the fact that claims directed to devices containing a small molecule can be distinguished from references containing polymers with higher molecular weights, the same considerations would not apply to claims directed to small molecules per se and given the existence of prior art discovered during a cursory review, patentability would require more than 


Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 recites that Q can be “bithiophene” or “terthiophene”. These structures would appear to be the following:

    PNG
    media_image2.png
    109
    185
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    104
    289
    media_image3.png
    Greyscale
.
Applicant is advised that if they take the position that the definition of Q in parent claim 1 should be interpreted to embrace any series of connected rings, this position would contradict the remarks dated January 28th, 2019 where Applicant argued that limiting J1 to a nonentity and Q to the definition instantly recited distinguished the instant claims from prior art subject matter where multiple rings were found between two benzothiazole rings. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-12, 14, 15 and 17-23 allowed.
Claim 41 is dependent upon a withdrawn claim but would otherwise be allowable if converted to independent form. For this reason, claims 41 and 42 are objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626